Sheldon, J.
While the evidence was meagre and the case comes near to the border line, we cannot say that there was error in submitting the issues to the jury. They could find that the defendant was negligent in allowing his son Flam to have the gun and ammunition, that Flam was not a fit person to be trusted with articles of so dangerous a character, and that Flam’s act was either wrongful or negligent and was one which the defendant ought to have foreseen and guarded against. In that event the defendant was liable for the natural consequences that followed directly from his negligence. Horan v. Watertown, 217 Mass. 185, 186.
There was evidence of the due care of both the plaintiff and the plaintiff’s son.
The evidence as to Flam’s reputation about the use of a gun was admitted properly upon the question whether the defendant knew or ought to have known that it was unsafe and dangerous to allow Flam to have and use a gun. The jury were told that this evidence could be considered only if it showed that before the accident Flam had the reputation of being careless with a gun, and that in any event it could be considered only upon the issue of the defendant’s knowledge of that fact. That comes within the principle of such cases as Monahan v. Worcester, 150 Mass. 439; Killam, v. Peirce, 153 Mass. 502, 506; Carson v. Canning, 180 Mass. 461; and Palmer v. Coyle, 187 Mass. 136, 140.
The police officer could testify as to that reputation. He had *277testified that he knew it. His testimony on cross-examination did not show conclusively that all his knowledge had been acquired since the accident. His answer, “No, positively no,” to the final question whether he could say that his information was before the accident, may have been shown by his manner and his emphasis on the words to mean that he could not say this positively. On that, the inference was for the jury.

Exceptions overruled.